Citation Nr: 0534698	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  96-06 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of low back strain, rated as 40 percent 
disabling from June 23, 1992.

2.  Evaluation for a right knee disability, currently rated 
as 30 percent disabling.

3.  Entitlement to a service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

4.  Entitlement to an effective date prior to November 23, 
2002, for a total disability rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to October 
1986.

The appeal arose before the Board of Veterans' Appeals 
(Board) from a June 1992 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded the case to the RO in June 
1998.  At that time, the issues were entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD; evaluation of a right knee disability, rated as 10 
percent disabling; and evaluation of the veteran's low back 
disorder, rated as noncompensable.

The Board notes that the veteran's claims folder has been 
lost and rebuilt.

Service connection for an acquired psychiatric disorder, to 
include PTSD, has continued to be denied.

The record suggests that the right knee and low back claims 
are Fenderson claims, meaning that it appears that the 
veteran has appealed the RO's initial rating determinations 
granting compensation.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  As it currently stands, the veteran has a right 
knee disability rating of zero percent from June 23, 1992; 
100 percent from July 29, 1994 (per 38 C.F.R. § 4.30); 10 
percent from September 1, 1994; 100 percent from May 16, 1995 
(per 38 C.F.R.

§ 4.30); 30 percent from July 1, 1995; 100 percent October 
21, 1999 (per 38 C.F.R. § 4.30); 30 percent from May 1, 2000; 
100 percent from November 1, 2001 (per 38 C.F.R. § 4.30); and 
30 percent from January 1, 2003.  The veteran's chronic low 
back strain is rated as 40 percent disabling from June 23, 
1992.  

In March 2002, the RO granted the veteran a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities (TDIU), effective from June 
20, 2000.  In October 2003, this case was remanded by the 
Board for further development and readjudication.  The case 
is now again before the Board for appellate consideration.

The issues of evaluation of low back strain, rated as 40 
percent disabling from June 23, 1992; evaluation for a right 
knee disability, currently rated as 30 percent disabling; and 
entitlement to an effective date prior to November 23, 2002, 
for a TDIU are addressed in the Remand portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder, 
to include PTSD, which is related to her period of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159, 3.304(f), 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed substantially complete 
claims for service connection for an acquired psychiatric 
disorder, to include PTSD, a right knee disorder, and a low 
back disability in June 1992.  The RO issued a rating action 
in June 1992, which denied service connection for a 
psychiatric disorder, but which granted service connection 
for right knee and low back disabilities.  In May 2001, the 
veteran filed a substantially complete application for a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities.  A 
March 2002 rating decision granted TDIU.  After these rating 
actions were issued, the AOJ provided notice to the claimant 
in the March 2003 statement of the case (SOC), and in the 
July 2005 supplemental statement of the case (SSOC), of the 
provisions of 38 C.F.R. § 3.159.  Such notice informed her of 
what information and evidence must be submitted to 
substantiate the claims, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  It also informed her 
that she should submit any evidence relevant to her claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  She was 
asked several times to provide any information relevant to 
her claim in her possession, particularly a copy of an 
October 1994 hearing transcript.  She indicated that she had 
no documents to submit.  The Board had requested copies of 
the veteran's VA treatment records, which were obtained and 
associated with the claims folder.  She has also been 
provided with several VA examinations.  Therefore, it is 
found that the veteran was aware of the evidence and 
information that was needed to substantiate her claims; 
moreover, VA obtained those records that were available in 
relationship to the claims.  In addition, the claims were 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeals would not be prejudicial error to the claimant.  

Applicable laws and regulations

PTSD cases - in general

Under the applicable criteria, service connection may be 
granted for a disability which is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002).


Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1974, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Pursuant to the applicable regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

PTSD cases involving claimed non-combat personal assault

In a case where personal assault, not associated with combat, 
is alleged, it is conceded that the records may not provide 
objective or supportive evidence of the alleged stressor.  
Therefore, it is essential to develop alternative sources of 
information.  In these cases, the following provisions of 
Manual M21-1, Part III, § 5.14(d) must be applied, as 
follows:

PTSD Claims Based on Personal Assault 
(1)  Veterans claiming service connection for disability due 
to an in-service personal assault face unique problems 
documenting their claims.  Personal assault is an event of 
human design that threatens or inflicts harm.  Examples of 
this are rape, physical assault, domestic battering, robbery, 
mugging, and stalking.  Although these incidents are most 
often thought of as involving female veterans, male veterans 
may also be involved.  Care must be taken to tailor 
development for a male or female veteran.  These incidents 
are often violent and may lead to the development of PTSD 
secondary to personal assault.
(2)  Because assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.
(3)  To service connect PTSD, there must be credible evidence 
to support the veteran's assertion that the stressful event 
occurred.  This does not mean that the evidence actually 
proves that the incident occurred, rather that there be at 
least an approximate balance of positive and negative 
evidence that it occurred.
(4) Review the claim and all attached documents.  Develop for 
SMRs and MPRJ information as needed.
(a) Service records not normally requested may be needed to 
develop this type of claim.  Responses to the development 
letter requesting details concerning the personal assault may 
identify additional information sources.  These include:
?	A rape crisis center or center for domestic abuse, 
?	A counseling facility, 
?	A health clinic, 
?	Family members or roommates, 
?	A faculty member, 
?	Civilian police reports, 
?	Medical reports from civilian physicians or caregivers, 
?	A chaplain or clergy 
?	Fellow service persons, or 
?	Personal diaries or journals. 
(b)  Obtain any reports from the military police, shore 
patrol, provost marshal's office, or other military law 
enforcement.  Such development may include phone, fax, e-
mail, or correspondence as long as documented in the file. 
(5)  Identifying possible sources of alternative evidence 
will require that you ask the veteran for information 
concerning the incident.  This should be done as 
compassionately as possible in order to avoid further 
traumatization.  The PTSD stressor development letter used by 
regional offices to solicit details concerning a combat 
stressful incident is inappropriate for this type of PTSD 
claim.  Select the personal assault option from the PTSD 
Special Issue screen in MAP-D for this type of claim. 
(6)  Rating Veterans Service Representatives (RVSRs) must 
carefully evaluate all the available evidence.  If the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but are not 
limited to):
(a) Visits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment;
(b) Sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification;
(c) Lay statements indicating increased use or abuse of leave 
without an apparent reason such as family obligations or 
family illness;
(d) Changes in performance and performance evaluations;
(e)  Lay statements describing episodes of depression, panic 
attacks or anxiety but no identifiable reasons for the 
episodes;
(f)  Increased or decreased use of prescription medications;
(g)  Increased use of over-the-counter medications;
(h)  Evidence of substance abuse such as alcohol or drugs;
(i)  Increased disregard for military or civilian authority;
(j)  Obsessive behavior such as overeating or undereating;
(k)  Pregnancy tests around the time of the incident;
(l)  Increased interest in tests for HIV or sexually 
transmitted diseases;
(m)  Unexplained economic or social behavior changes;
(n)  Treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma;
(o)  Breakup of a primary relationship.
(7)  In personal assault claims, secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes. Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a neuropsychiatric physician.
See also Patton v. West, 12 Vet. App. 272 (1999).

Factual background and analysis

As was noted in the Introduction, the veteran's claims folder 
had been lost and has been rebuilt.  Despite numerous 
attempts to locate missing records, the RO has been unable to 
locate her service medical records or the transcript of a 
personal hearing that was conducted at the RO in October 
1994.  See the June 2005 VA Form 119, Report of Contact.  As 
a consequence, the Board must rely upon the report of the 
service medical records included in the June 1998 Board 
remand.

The June 1998 Board review of the records indicated that on 
her original claim for service connection she had not 
mentioned PTSD, but had noted that she had been treated at 
Kirkland Air Force Base for mental health complaints.  Later, 
she alleged that she had been raped in service.  
 
She reportedly stated during an October 1994 personal hearing 
at the RO that, between her AIT training and her posting to 
her permanent duty assignment, she had returned to her 
hometown to participate in recruitment.  She said that she 
could not stay with her father so she stayed at the 
noncommissioned officer's quarters.  A Sergeant Major staying 
there invited her to his room, where they had drinks.  She 
said that he took advantage of her and had sexual intercourse 
with her.  She indicated that she had told the others with 
whom she was working about the rape, and that she had also 
reported it to the Military Police.  She indicated that she 
was not examined because she had showered after the rape and 
that she was told that such an examination would be 
pointless.  The Board remand indicated that the National 
Personnel Records Center (NPRC) could find no records of any 
investigation having been conducted.  She stated that she had 
gone to the Fort Benjamin Harrison hospital; however, no 
records from this institution could be located because it had 
shut down in 1995.  A DA Form 2-1 had not shown that she had 
participated in any recruiting between her AIT training and 
her posting to her permanent duty station.

The June 1998 remand noted that the veteran had a positive 
pregnancy test at the time of her entrance onto active duty 
in April 1977.  She stated that her last sexual encounter had 
been in April 1977.  She subsequently had undergone an 
abortion.  There was no treatment or examination for a sexual 
assault.  She complained of chronic pelvic pain from 1984 to 
1985.  There was no physical explanation for these 
complaints.  A psychiatric consultation due to her complaints 
of chronic pain was ordered; she denied any problems, and was 
alert and oriented.  No psychiatric diagnosis was made.  

A VA outpatient treatment record from June 1992 noted her 
complaints of depression.  There was a questionable history 
of sexual and physical abuse by her father since childhood.  
A history of bipolar disorder was diagnosed.  She reported 
stressors related to her relationships, finances, and mood 
swings.

Copies of voluminous treatment records , primarily from VA, 
were received from the Social Security Administration.  These 
covered the years 1990 to 2002.  She was repeatedly diagnosed 
with bipolar disorder.  In January 1990, she was hospitalized 
at a private facility for complaints of drinking, depression, 
and suicidal ideas.  Her parents and grandparents were 
reported to be alcoholics.  She made no mention during this 
hospitalization of an in-service rape, or of PTSD symptoms.  
The diagnoses were possible substance abuse, alcohol; 
depression; and adult child of alcoholics.  A private 
physician noted that he had treated the veteran between 
February 6 and June 29, 1989.  She was described as 
forthcoming and seemed interested in pursuing treatment.  At 
no time during this intensive treatment did she refer to an 
in-service rape.  

The first mention of a rape in service was made in June 1992, 
the same month that she claimed entitlement to service 
connection.  During an outpatient visit, she stated that the 
rape had occurred at the age of 21, and that she had reported 
the incident to the Military Police.  She stated that they 
had indicated that they would file a report; however, no such 
report could now be found.  For the first time, PTSD was 
diagnosed.  In November 2003, it was reported that she had 
been receiving treatment for a bipolar disorder and PTSD for 
the past three to four years.  She had persistent symptoms of 
reexperiencing her rape.  It was stated by a health care 
provider that "[i]n my professional opinion this PTSD is 
directly related to experiences that came from her active 
duty time in the military and are clinically significant and 
substantially disabling."

The veteran was afforded a VA examination in April 2004.  She 
denied having any mental problems prior to her service.  She 
again described the in-service rape.  Since then, she stated 
that she has had insomnia, nightmares (with yelling and 
screaming), hypervigilance, a startle response, a sense of 
estrangement, and irritability.  She noted that her symptoms 
would worsen around the anniversary date of the rape.  She 
had trouble with anger, fear, and depression.  She also 
stated that she had been sexually assaulted by her brother in 
1968, but she denied having any PTSD symptoms related to 
this.  The mental status examination noted that she was 
alert, cooperative, and oriented.  She maintained good eye 
contact and her speech displayed a regular rate and rhythm.  
Her affect was broad and appropriate.  Her thought processes 
were logical and goal directed and there was no evidence of 
looseness of associations.  The diagnosis was PTSD.  The 
examiner opined that her PTSD was related to the sexual 
assault in service.  Subsequent VA outpatient treatment 
records continued to diagnose PTSD, as well as bipolar 
disorder.

After a careful review of the evidence of record, it is found 
that service connection for PTSD is not warranted.  The Board 
does not dispute that the veteran has been diagnosed with 
this condition.  However, these diagnoses have been based 
upon a stressor, specifically an in-service rape, that has 
not been verified.  Initially, because the veteran is a non-
combat veteran, any claimed stressor must be verified through 
independent sources.  See West v. Brown, 7 Vet. App. 70, 76 
(1994) (holding that where "the veteran did not engage in 
combat with the enemy . . . the veteran's testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor").  In this case, there is no such 
independent corroboration in the record.

While the Board acknowledges that this is a rebuilt folder, 
the June 1998 remand from the Board did contain a review of 
the service medical records and the service personnel 
records.  There is no indication in these records that the 
veteran was ever treated for any residuals following a rape.  
Significantly, when a psychiatric consultation was carried 
out due to her complaints of chronic pain, she made no 
mention of a rape.  She had stated that she had reported this 
rape to the Military Police; however, a search for the 
records of any investigation were negative.  She had stated 
that the rape had occurred while she was helping in 
recruitment after having finishing her AIT and before 
assignment to her permanent duty station.  However, a DA Form 
2-1 that had been of record at the time of the June 1998 
remand had not contained any reference to her participating 
in recruitment during the time period in question.

Because this case involved a personal assault and because her 
records have been lost, the case was remanded in June 1998 so 
that the veteran could provide alternative sources to 
corroborate her stressor.  See Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).   She was asked for specific information as 
to the names of any witnesses to whom she had reported the 
incident.  She was also asked to provide the names of the 
Military Police or the hospital personnel to whom she had 
spoken.  She was asked to provide releases for any 
individuals named so that VA could contact them for a 
statement.  She failed to respond to this request.  
Significantly, at no time over the past seven years has the 
veteran ever provided this information.  Therefore, the Board 
finds that there is no verified stressor which can support a 
diagnosis of PTSD in this case.  As a consequence, service 
connection for PTSD cannot be granted.

The veteran has been diagnosed with bipolar disorder.  There 
is no indication in the service medical records referred to 
in the June 1998 remand that the veteran was diagnosed with 
this disorder in service.  In fact, it appears that on the 
only occasion when she was seen in service for a psychiatric 
consultation, no disorder was diagnosed.  Therefore, her 
currently diagnosed bipolar disorder cannot be related to her 
period of service.  Finally, there is no indication that the 
veteran has ever been diagnosed with a psychosis.  As such, 
service connection for a psychosis that had manifested itself 
to a compensable degree within one of year of discharge is 
not warranted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.
ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.


REMAND

The veteran has alleged that her service-connected low back 
strain and right knee disorder are more disabling than the 
current disability evaluations would suggest.  She has 
reported that her back and right knee are very painful.  As a 
consequence, she believes that higher evaluations are 
justified.

In DeLuca v. Brown, 8 Vet. App. 202(1995), the U.S. Court of 
Appeals for Veterans Claims held that in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45 (1996), and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 (1996) does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

The Court also held in DeLuca that the examiner in such a 
case should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability, or incoordination.  
If feasible, these determinations were to be expressed in 
terms of additional range of motion loss due to any pain, 
weakened movement, excess fatigability, or incoordination.  
The VA examinations conducted in March and June 2003 did not 
contain any references to the Deluca criteria.  Because of 
this deficiency, the Board finds that another VA examination 
must be performed prior to a final determination of the 
veteran's claims.

The issue of entitlement to an effective date earlier than 
November 23, 2002, for the award of TDIU was remanded by the 
Board in October 2003.  The RO had been instructed to provide 
the veteran with the laws and regulations pertaining to the 
timeliness and adequacy of substantive appeals.  The Board 
had noted that the RO had granted the claim for TDIU in March 
2002, effective from June 20, 2000.  The veteran disagreed 
with the assigned effective date in March 2002, and the RO 
issued an SOC in March 2003.  She submitted a substantive 
appeal (VA Form 9) in April 2003.  While the veteran was sent 
an SSOC in July 2005, it did not mention these regulations.  
Compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268 (1998). Therefore, this issue must again be 
remanded for compliance with the October 2003 Board 
instructions.

Under the circumstances, this case must be REMANDED for the 
following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination in 
order to fully evaluate the service-
connected low back and right knee 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiner must 
provide a comprehensive report, to 
include complete rationales for all 
conclusions made.  The examiner should 
fully describe the degree of limitation 
of motion of the joint or joints 
affected; specifically, both active and 
passive ranges of motion of the low back 
and right knee must be provided.  The 
examiner must specifically state whether 
there is any ankylosis of the 
thoracolumbar spine.  The examiner must 
state whether the right knee has severe 
painful motion or weakness in the 
affected extremity.  Any limitation of 
motion must be objectively confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination, and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40.  It should 
be indicated whether there is more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy of 
disuse.  38 C.F.R. § 4.45.

2.  The RO should address and provide the 
veteran with the laws and regulations 
pertaining to the timeliness and adequacy 
of a substantive appeal, in conjunction 
with the claim of entitlement to an 
earlier effective date for the award of 
TDIU.

3.  After the above-requested development 
has been completed, the RO must 
readjudicate the claims of entitlement to 
increased evaluations for the service-
connected low back and right knee 
disorders, as well as entitlement to an 
earlier effective date for the award of 
TDIU.  If the decisions remain adverse to 
the veteran, she and her representative 
must be provided with a SSOC and given an 
opportunity to respond.  The case should 
then be returned to the RO for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


